


Exhibit 10.1



RIDER TO EMPLOYMENT AGREEMENT -
ADVANCED EMISSIONS SOLUTIONS, INC.
And
A. BRADLEY GABBARD
(EXECUTIVE)




THIS RIDER (the “Rider”) TO EMPLOYMENT AGREEMENT (the “Agreement”) entered into
on July 3, 2015 by and between A. Bradley Gabbard (the “Executive”) and Advanced
Emissions Solutions, Inc., a Delaware corporation (“ADES” or the “Company”), is
effective as of June 12, 2015 (“Effective Date”).


    
WHEREAS, it is in the best interests of the Company and the Executive to add a
rider to the Agreement to clarify and modify certain of the Company’s
obligations toward the Executive and the Executive’s obligations toward the
Company, including but not limited to in the event of the Executive’s death,
disability or termination of employment; and


WHEREAS, the Company and the Executive desire to add this Rider to the Agreement
on the terms set forth below.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.Capitalized Terms. Capitalized terms used but not defined herein have the
meanings set forth in the Agreement.


2.Definitions. For purposes of this Rider, the following terms shall have the
meanings specified below:


a. “Base Salary” means the annual base salary paid or payable to Executive by
the Company (including authorized deferrals, salary reduction amounts and any
car allowance) immediately prior to Executive’s Notice Date.


b.“Benefits” means the standard benefits, including healthcare (e.g. medical,
dental, vision) insurance coverage, retirement, paid time off and other benefits
and perquisites, from time to time available to full-time employees as well as
any other benefits approved by the Compensation Committee of the Board as
offered to the Executive or any other executive personnel of the Company.


c.“Board” means the Board of Directors of the Company.


d.“Cause” means with respect to the Executive (i) the failure by Executive to
substantially perform the essential functions of Executive’s duties or
obligations in a satisfactory manner (other than due to a Death or Disability)
or material breach of any written agreement with the Company or a Related
Person; (ii) dishonesty, willful misconduct, or material breach of the Company’s
Code of Conduct, including the Insider Trading Policy Appendix, or knowing
violation of any federal or state securities or tax laws, or any misconduct that
is, or is reasonably likely to be, materially injurious to the Company or a
Related Person, monetarily or otherwise; (iii) conviction of or plea of guilty
or no contest to a crime involving dishonesty, breach of trust or physical harm
to any Person; or (iv) a breach of any fiduciary duty that has had or is
reasonably likely to have a material detrimental effect on the Company or a
Related Person. If Company believes non-performance or material breach as
specified in clause (i), above, has occurred, Company shall deliver a written
demand for substantial performance to the Executive that identifies the manner
in which the Company believes the Executive has breached the written agreement
or not substantially performed his or her duties and provide Executive with a
period of ten (10) business days from receipt of such notice to cure the stated
non-conforming performance.  After such 10 day period the Board shall make a
written finding that the Executive has either cured the nonconforming
performance or, in the good faith opinion of the majority of the Board
(excluding the Executive, if applicable) the Executive has not cured the
non-conforming performance and the Executive’s employment should be terminated.
The Executive’s employment shall not be deemed to have been terminated for Cause
unless: (A) notice and an opportunity to cure as set forth above has been
provided; (B) an opportunity shall have been provided for the Executive to be
heard before the Board; and (C) the Notice requirements specified in Section I
and II(a) below have been met.






--------------------------------------------------------------------------------




e.“Change in Control” means a change in ownership or control of the Company
effected through any of the following transactions:


i.the direct or indirect acquisition by any person, entity, related group of
persons or entities (“Person”) (other than an acquisition from or by the Company
or by a Company-sponsored employee benefit plan or by a Person that directly or
indirectly controls, is controlled by or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s shareholders;


ii.a change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of each such appointment or
election. For purposes of this clause (ii), if any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change in Control; or


iii.a change in the ownership of a substantial portion of the Company's assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such Person or Persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection (iii), the
following will not constitute a change in the ownership of a substantial portion
of the Company's assets: (A) a transfer to an entity that is controlled by the
Company's stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company's stock, (2)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3). For purposes of this subsection (iii),
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. For purposes of this definition,
Persons will be considered to be acting as a group if they are owners of a
Person that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the Company.


Notwithstanding anything herein to the contrary, with respect to any amounts
that constitute nonqualified deferred compensation under Code Section 409A and
that would be payable in connection with a Change in Control, to the extent
required to avoid accelerated or additional taxation under such section, no
Change in Control will be deemed to have occurred unless such Change in Control
also constitutes a change in the ownership or effective control of the Company
or a change in the ownership of a substantial portion of the Company’s assets
within the meaning of Code Section 409A(a)(2)(A)(v).
f.“Code” means the Internal Revenue Code of 1986, as amended.


g.“Director” means a member of the Board.


h.“Disabled” means Executive has met one or more of the following criteria (a)
is eligible for permanent disability benefits under the Company’s disability
insurance benefits program in effect immediately prior to any Change in Control;
(b) has been determined by a third party (such as the Social Security
Administration) as unable to substantially perform the essential functions of
the job by reason of any medically determinable physical or mental impairment;
(c) has been determined to be disabled in accordance with a disability insurance
program that meets the requirements of Treasury Regulation Section
1.409A-3(i)(4); or (d) Executive and the Board have mutually agreed in writing
that Executive is permanently disabled and cannot substantially perform the
essential functions of the job and the Board has sent the Executive written
notice that the Board deems the Executive to have met the criteria for being
disabled.
  
i.“ERISA” means the Employer Retirement Income Security Act of 1974, as amended.


j.“Exchange Act” means the Securities Exchange Act of 1934, as amended.




--------------------------------------------------------------------------------






k.“Good Reason” means (i) a material permanent reduction in the Executive’s
Total Compensation; (ii) a material diminution in the authority, duties or
responsibilities of the Executive; or (iii) a Relocation; provided however, that
Executive gives the Company notice of the existence of the condition described
in (i), (ii), or (iii) not later than 90 days after the initial existence of the
condition and gives the Company a period of thirty (30) days to cure the
condition. If the Company cures the condition, no amounts shall be payable to
the Executive by the Company under section IV of this Rider; provided, however
that, with respect to any amounts that constitute nonqualified deferred
compensation under Code Section 409A, and that would be payable in connection
with a Termination for Good Reason, to the extent required to avoid accelerated
or additional taxation under such section, Good Reason shall not be deemed to
exist unless the Termination in connection with such Good Reason also
constitutes an “involuntary separation from service” within the meaning of
Treasury Regulation Section 1.409A-l(b)(9)(iii).


l.“Related Person” with regard to Company means (i) any “affiliate” as defined
in Rule 12b-2 promulgated under the Exchange Act, or (ii) any Person in which
the Company directly or indirectly holds an ownership interest of 15% or more.


m. “Relocation” means Executive is required without consent to relocate to a new
position that is more than 50 miles from the location of the Executive’s
employment prior to such required relocation, except for reasonably required
travel on business which is not materially greater than such travel requirements
prior to the Change in Control.


n.“Subsidiary” has the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act.


o.“Total Compensation” means, in the aggregate, the Executive’s short and long
term cash compensation (including Base Salary, bonuses or other cash
incentives), short and long term equity compensation such as awarded options,
restricted stock and/or performance share units, any other awards or payments
authorized by the Compensation Committee of the Board, and Benefits provided as
part of employee or Executive Compensation Plans in effect immediately prior to
Executive’s Notice Date.


3.Post-Employment Benefits. With regard to termination of the Executive’s
employment with the Company for the reasons set forth below, the following terms
are added to the Agreement as follows:


I.
Notice of Termination.



a.Notice Required. Either Executive or the Company may terminate Executive’s
employment for any reason by giving the other party written notice of such
termination (the date of such notice, the “Notice Date”). Company shall provide
notice to Executive at Executive’s home address on file with Company in the
Executive’s employee records. Executive shall provide notice to Company:


Advanced Emissions Solutions, Inc.
9135 S. Ridgeline Blvd., Ste 200
Highlands Ranch, CO 80129
Attn: Chairman of the Board                             
                                            
        
with a copy to: Julie Herzog, Esq.
Fortis Law Partners LLC
1900 Wazee Street, Suite 300
Denver, CO 80202
        
b.Termination Date. Termination shall be effective as follows (the “Termination
Date”):


i.
immediately upon notice if Company terminates the Executive for Cause and the
requirements of Section 2(d) above have been met,



ii.
on the date specified below for termination due to Death or the Executive
becoming Disabled, or







--------------------------------------------------------------------------------




iii.
45 days after the Notice Date for any other termination. However, if Executive
resigns other than for Good Reason, the Company may make the Termination Date
any day within 45 days after the Notice Date by notifying Executive in writing.



c.Notice Period. The period commencing on the Notice Date and ending on the
Termination Date (the “Notice Period”).


d.Executive Duties During Notice Period. During the Notice Period, the Company
shall be entitled to allocate other duties and responsibilities to the Executive
but is not obliged to assign any duties to, or provide any work for, the
Executive. Company shall be entitled to exclude the Executive from any premises
of the Company and/or to require Executive not to communicate with clients,
suppliers, employees, agents or representatives of the Company or any Related
Person, provided that the Company shall continue to pay the Executive’s Total
Compensation on the dates and at the rate payable immediately prior to the
Notice Date. During any Notice Period, unless the Board consents in writing, the
Executive may not perform any work, whether paid or unpaid, for any other Person
other than the Company or, at the Company’s request, one of its Related Persons.


II.
Termination for Cause or Without Good Reason (No Change in Control).



If (i) the Company terminates the Executive for Cause at any time during the
Executive’s employment with the Company, or (ii) the Executive terminates
employment other than for Good Reason during the Executive’s employment with the
Company when there has not been a Change in Control, the following provisions
shall apply:
a.
The terminating party shall provide written notice of termination to the other
party as specified above, and if the termination is by the Company for Cause,
the notice shall set forth the facts verifying that Cause exists and Company has
met the requirements of Section 2(d) above in order to terminate the Executive
for Cause.



b.
Company shall pay the Executive for all Total Compensation (including vested
Benefits) earned, vested and determinable as of the Termination Date or as
required by law, such as ERISA or the Colorado Wage Act or similar requirements.



c.
All of Executive’s pre- and post-employment obligations to maintain the
confidentiality of information and to assign intellectual property rights to the
Company for the periods of time specified by the Agreement, or any other written
agreement between the parties, shall remain in full force and effect after the
Termination Date.



III.
Termination Without Cause or For Good Reason (No Change in Control).



If the Company terminates the Executive without Cause, or the Executive
terminates employment for Good Reason during the Executive’s employment with the
Company, but there has not been a Change in Control within the preceding twelve
(12) months, the following provisions shall apply:
a.
The terminating party shall provide written notice of termination to the other
party as specified above. In the case of Executive terminating for Good Reason,
Executive shall include such reason in the notice of termination and allow the
Company the thirty (30) day opportunity to cure the condition.



b.
On the Termination Date, Company shall pay the Executive for all Total
Compensation (including vested Benefits) earned, vested and determinable as of
the Termination Date or as required by law, such as ERISA or similar
requirements.



c.
Company shall pay the following amounts to the Executive:



i.
Twelve (12) months Base Salary, less the amount of Base Salary paid to Executive
prior to the Termination Date, payable on the established payroll dates
(bi-weekly) following the Termination Date for a period ending on the first
annual anniversary date of the Agreement.



ii.
Executive’s unvested restricted stock awards granted for Executive’s service as
an officer of the Company shall vest on the Vesting Date, as defined in that
certain Restricted Stock Award Agreement entered into by the Company and
Executive on the date hereof (or soon hereafter), as follows: the total number
of restricted shares that shall vest on the Vesting Date shall be equal to the





--------------------------------------------------------------------------------




total number of restricted shares awarded multiplied by a fraction, the
numerator of which is the total number of full or partial months of Executive’s
employment with the Company, but in no event greater than twelve (12), and the
denominator of which is twelve (12).


d.
All of Executive’s pre- and post-employment obligations to maintain the
confidentiality of information and to assign intellectual property rights to the
Company for the periods of time specified by the Agreement, or any other written
agreement between the parties, shall remain in full force and effect after the
Termination Date.



IV.
Termination Without Cause or For Good Reason (Change in Control).



If the Company terminates the Executive without Cause or the Executive
terminates employment for Good Reason, in each case within twelve (12) months
after a Change in Control, the following provisions shall apply:
a.
The terminating party shall provide written notice of termination to the other
party as specified above. In the case of Executive terminating for Good Reason,
Executive shall include such reason in the notice of termination and allow the
Company the thirty (30) day opportunity to cure the condition.



b.
On the Termination Date, Company shall pay the Executive for all Total
Compensation (including vested Benefits) earned, vested and determinable as of
the Termination Date or as required by law, such as ERISA or similar
requirements.



c.
Company shall pay the following amounts to the Executive:



i.
Twelve (12) months Base Salary, less the amount of Base Salary paid to Executive
prior to the Termination Date, payable on the established payroll dates
(bi-weekly) following the Termination Date for a period ending on the first
annual anniversary date of the Agreement.



ii.
All of Executive’s unvested restricted stock awards shall vest as of the Vesting
Date.



d.
All of Executive’s pre- and post-employment obligations to maintain the
confidentiality of information and to assign intellectual property rights to the
Company for the periods of time specified by the Agreement, or any other written
agreement between the parties, shall remain in full force and effect after the
Termination Date.



V.
Termination Due to Being Disabled.



If the Executive becomes Disabled, the Executive’s employment shall be
terminated as of the date of the Board’s written notice to the Executive that
the Board deems the Executive to be disabled in accordance with the criteria, or
as otherwise agreed by Executive and the Company (the “Termination Date”), and
the following provisions shall apply:
a.
On the Termination Date, Company shall pay the Executive for all Total
Compensation (including vested Benefits) earned, vested and determinable as of
the Termination Date or as required by law, such as ERISA or similar
requirements.



b.
All of Executive’s unvested restricted stock awards shall vest as of the Vesting
Date.



c.
All of Executive’s pre- and post-employment obligations to maintain the
confidentiality of information and to assign intellectual property rights to the
Company for the periods of time specified by the Agreement, or any other written
agreement between the parties, shall remain in full force and effect after the
Termination Date.



VI.
Termination Due to Death.



A.
In the event the Executive becomes deceased while actively employed by the
Company, the date of death shall be considered to be the “Termination Date” and
the following provisions shall apply:



a.
Within thirty (30) days after the Termination Date, Company shall pay to the
Executive’s Estate, or designated beneficiaries, or any other party designated
by the Executive, in writing, to receive payments in





--------------------------------------------------------------------------------




the event of the Executive’s death all Total Compensation (including vested
Benefits) earned vested and determinable as of the Termination Date or as
required by law, such as ERISA or similar requirements.


b.
All of Executive’s unvested restricted stock awards shall vest as of the
Termination Date.



B.
If any payments are owed or payable to the Executive by the Company pursuant to
any provision of Section 3 of this Rider at the time of the Executive’s death,
such payments shall continue to be due and payable. After the Executive’s death,
Company shall pay any remaining amounts on the schedule specified in this Rider
to the Executive’s estate or executor or as otherwise instructed by a court of
law.



4.Additional Amendments to Agreement. In addition to the provisions of Section
3, the following provisions of the Agreement shall be modified and amended as of
the date of this Rider as follows:


(a)
Section 3. Section 3 of the Agreement shall be amended by adding the following
provision at the end thereof:

“Notwithstanding the foregoing provisions of this Section 3 or any other
provision of this Agreement, nothing in this Agreement shall preclude Employee
from devoting time and attention while employed by the Company to service on the
boards of director of noncompetitive entities, as long as the Board of Directors
of the Company acknowledges there is no conflict of interest prior to beginning
such service, and/or reasonable participation in community, civic, charitable or
similar organizations, or the pursuit of personal, legal and financial affairs
that do not interfere or conflict with the performance of Employee’s duties
hereunder.”
(b)
Section 4. Section 4 of the Agreement shall be amended by adding the following
provision at the end thereof:

“Notwithstanding the foregoing, Employee shall be entitled to reasonable paid
vacation and sick leave time consistent with his position.”
(c)
Section 5(b). Section 5(b) of the Agreement shall be amended by adding the
following provision at the end thereof:

“Employee shall also be entitled to reimbursement of all reasonable
out-of-pocket expenses incurred in connection with the performance of his duties
hereunder.”
5.Release for Severance Benefits. The Executive agrees that Executive’s receipt
of the compensation and benefits set forth in Section 3 (“Post-Employment
Benefits”) shall be in lieu of all other claims that the Executive may make by
reason of termination of Executive’s employment and that, as a condition to
receiving the Post-Employment Benefits, Executive will execute a release of
claims in a form satisfactory to the Company in its sole discretion. Executive
and Company agree that the intent of such release is to ensure a final,
complete, and enforceable release of all claims that the Executive has or may
have against the Company relating to or arising in any way from the Executive’s
employment with the Company and/or the termination thereof. Within five business
days of the Effective Date of Termination, Company shall deliver to the
Executive the form of release for the Executive to execute. The Executive will
forfeit all rights to Post-Employment Benefits unless the Executive executes and
delivers to the Company the release within 45 days of delivery of the release by
the Company to the Executive and such release has become irrevocable by virtue
of the expiration of any revocation period. The Company shall have no obligation
to provide Post-Employment Benefits prior to the Release Effective Date.


6.Section 409A Payment and Ordering Rules. The Company and the Executive intend
that payments or benefits payable under this Rider shall not be subject to the
accelerated or additional tax or interest imposed pursuant to Code Section 409A,
and the provisions of this Agreement shall be construed and administered in
accordance with this intent. Payments under Section 4, above, are intended to
qualify to the maximum extent possible as “short-term deferrals” to which Code
Section 409A does not apply, pursuant to Treasury Regulation Section
1.409A-1(b)(4). Any payments that do not so qualify are intended to be excluded
from the application of Code Section 409A pursuant Treasury Regulation Section
1.409A-l(b)(9)(iii) (which excludes from the application of Code Section 409A
certain payments made upon an “involuntary separation from service”). To the
extent that payments made pursuant to Section 4 are made upon an “involuntary
separation from service” but exceed the amount excludible from the application
of Code Section 409A set forth in Treasury Regulation
Section 1.409A-l(b)(9)(iii), the exclusion will first be applied to any
continued health and




--------------------------------------------------------------------------------




welfare benefits payable under Section 4 (to the extent such benefits are
subject to Code Section 409A and are payable within six (6) months from the
Employee's “separation from service,” as defined for purposes of Code
Section 409A (the “Delayed Payment Date”)) and thereafter to the cash payments
that are payable closest in time to the Termination Date, until the amount
excludible has been applied in full. Any payments under Section 4 that are not
excluded from the application of Code Section 409A and that are payable prior to
the Delayed Payment Date shall be withheld by the Company and paid to Executive
on the Delayed Payment Date or as soon thereafter as is administratively
feasible. For purposes of this paragraph, the right to any payment to be made in
a series of installment payments shall be treated as the right to a series of
separate payments pursuant to Treasury Regulation Section 1.409A-2(b)(2)(iii).
Nothing in this paragraph shall prohibit the Company and Executive from making
use of any other exclusion from the application of Code Section 409A that may be
applicable to a payment or benefit hereunder.


7.Shares Withheld for Taxes. If restricted stock awards vest in accordance with
this Rider, the Executive may elect that shares be withheld by the Company for
the satisfaction of any foreign, federal, state or local income and employment
tax withholding obligations, in accordance with the provisions of the equity
plan under which the shares were issued.


8.Breach of Obligations. If the Executive breaches any of the provisions of this
Rider, or the Agreement, or any other agreement between the parties with regard
to the confidentiality of information, the Executive’s rights to any further
consideration or payments under this Rider shall terminate as of the date of any
such breach.


9.Severability and Reformation. If any one or more of the terms, provisions,
covenants or restrictions of this Rider shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions shall remain in full force and
effect, and the invalid, void or unenforceable provisions shall be deemed
severable. Moreover, if any one or more of the provisions contained in this
Rider shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be reformed by limiting and
reducing it to the minimum extent necessary, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.


10.Cooperation with Various Enforcement Agencies. Nothing in this Agreement
shall prohibit the Executive from reporting possible violations of federal law
or regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the U.S. Securities and Exchange Commission, the U.S.
Congress, and any agency Inspector General, or making other disclosures that are
protected under the whistleblower provisions of federal law or regulation. The
Executive does not need the prior authorization of the Company to make any such
reports or disclosures and is not required to notify the Company that the
Executive has made such reports or disclosures.


11.Cooperation.


a.Executive agrees that, following termination of employment for any reason, the
Executive shall reasonably assist and cooperate with the Company with regard to
any matter or project in which the Executive was involved, or of which the
Executive has knowledge during the Executive’s employment with the Company,
including but not limited to any litigation that may be pending or arise after
such termination of employment.


b.The Company’s request for cooperation shall be reasonable and take into
consideration the Executive’s personal and business commitments and the amount
of notice provided to the Executive by the Company. The Company will promptly
reimburse the Executive for reasonable out of pocket travel and other incidental
expenses that the Executive incurs as a result of the Executive’s cooperation
pursuant to this paragraph, if incurred with advance notice to and consent from
the Company.


c.Further, the Executive agrees that, in the event the Executive is requested or
directed (whether by subpoena or otherwise) by any person or entity (including,
but not limited to, any government agency) to provide information or give
testimony (in any investigation, administrative proceeding, regulatory matter,
litigation, or otherwise) which in any way relates to the Executive’s employment
by the Company, the Executive will give prompt notice of such request to
Christine B. Amrhein, General Counsel of the Company (or her successor or
designee) and, unless compelled otherwise by court order, will make no
disclosure until the Company has had a reasonable opportunity to contest the
right of the requesting person or entity to such disclosure.




--------------------------------------------------------------------------------




d.The Executive shall refer all persons and entities that seek to inquire about
the Executive’s employment to the Alexis Kearns, Vice President of People,
Internal Communications and Marketing. In response to any such inquiries
concerning the Executive’s employment, Ms. Kearns will state that it is the
Company’s policy to only provide, and such person will only provide, the
Executive’s dates of employment and last position held. Nothing in this
paragraph shall restrict the Company’s ability to provide complete information
with respect to the Executive’s employment when required to do so under
applicable regulatory requirements and/or pursuant to any governmental
administrative and/or legal proceeding.


12.Remedies. Executive acknowledges and agrees that any breach or threatened
breach by Executive of any of the provisions of this Rider, the Agreement or any
other agreement between the parties with regard to the confidentiality of
information would result in irreparable harm to Company for which monetary
damages would be inadequate or difficult or impossible to ascertain.
Accordingly, and notwithstanding anything to the contrary herein, in addition to
any other remedies available to the Company at law or in equity, the Company
shall be entitled, at any time, to injunctive relief in any court of competent
jurisdiction to prevent or stop any such breach, threatened breach or continuing
breach by Executive. In the event of any such action, the prevailing party (as
determined by the court in such proceeding) shall be entitled to recover all
reasonable costs and expenses incurred by such party in connection therewith,
including reasonable attorneys’ fees and costs. Executive agrees that the
duration of any confidentiality obligations shall be extended by the period of
time in which the Executive is in breach of those obligations.


13.Nonexclusivity of Rights. Unless otherwise required by law, nothing in this
Rider shall prevent or limit the Executive’s continuing or future participation
in any plan, program, policy or practice provided by Company for which the
Executive may qualify. Vested benefits and other amounts that the Executive is
otherwise entitled to receive under any plan, policy, practice or program of, or
any contract or agreement with, Company on or after the Termination Date shall
be payable in accordance with such plan, policy, practice, program, contract or
agreement, as the case may be, except as modified by this Rider. Notwithstanding
the foregoing, if Executive is terminated for Cause, after the Termination Date,
Executive shall no longer be entitled to receive any amounts under any plan,
policy, practice or program of, or any contract or agreement with, the Company,
except for any vested benefits or as otherwise required by this Rider or by law.
Except as provided in this Rider, the Employee waives all of the Employee's
rights to receive severance payments and benefits under any severance plan,
policy or practice of Company or any entity merged with or into Company (or any
part thereof) or that acquires Company or all or substantially all of its
assets. Unless prohibited by law, nothing herein shall be construed to preclude
the Company from seeking to recover from Employee compensation or benefits paid
to Employee that Employee was not eligible or otherwise entitled to receive.
Notwithstanding any other provisions in this Rider to the contrary, any
compensation paid to the Executive pursuant to this Rider or any other agreement
or arrangement with the Company that is subject to recovery under any law,
government regulation or stock exchange listing requirement will be subject to
such deductions and clawback as are required to be made pursuant to such law,
government regulation or stock exchange listing requirement.


14.Counterparts. This Rider may be executed in any number of counterparts, and
any such counterpart may be transmitted electronically or by facsimile
transmission, and each of such counterparts, whether an original, an electronic
copy, or facsimile of an original, shall be deemed to be an original and all of
such counterparts together shall constitute a single agreement.
  
15.Entire Agreement. The Agreement as amended by this Rider is hereby ratified
and affirmed and shall continue in full force and effect. To the extent the
terms of the Agreement and this Rider differ from or are inconsistent with those
in any Executive Compensation Plan, long term or short term compensation or
incentive plan, any equity incentive program, any restricted stock award
agreement, or performance share unit award agreement which was approved by the
Board or entered into between the Executive and the Company (or its predecessors
in interest) prior to the Effective Date of this Rider, the terms of the
Agreement and this Rider shall control. To the extent the terms of the Agreement
and this Rider differ from or are inconsistent with each other, the terms of
this Rider shall control.


16.Golden Parachute Cutback. It is the intention of the parties that the
Executive receive the maximum after-tax amount of any payment, award, benefit or
distribution (or any acceleration of any payment, award, benefit or
distribution) by the Company (or any of its Related Persons) or any entity which
effectuates a Change in Control (or any of its Related Persons) to or for the
benefit of Executive (whether pursuant to the terms of this Amendment or
otherwise) (a “Change in Control Payment”).   Therefore, notwithstanding
anything in this Amendment to the contrary, if (i) any Change in Control Payment
would be subject to the excise tax imposed by Section 4999 of the Code (the
"Excise Tax"), and (ii) the reduction of such Change in Control Payment to an
amount which, when taking into account the payment of any Excise Tax owed, would
provide the Executive with a greater after-tax amount than if such Change in
Control Payment were not reduced (including reducing the amount to the maximum
amount that does not give rise to the Excise Tax (the “Safe Harbor Cap”)) then
the amounts payable to Executive under this Amendment shall be reduced (but not
below zero) to that amount which allows the Executive to receive the maximum
after-tax




--------------------------------------------------------------------------------




amount. In determining such after tax amount, the Company shall be entitled to
rely on such information as the Executive provides relating to the Executive’s
individual tax circumstances. The reduction of the amounts payable hereunder, if
applicable, shall be made by reducing first severance payments, then any bonus
and then any benefits, as applicable.


IN WITNESS WHEREOF, the parties hereto have executed this Rider as of the
Effective Date.


COMPANY:


Advanced Emissions Solutions, Inc.




By:     /s/ L. Heath Sampson            
L. Heath Sampson
President and Chief Executive Officer




Executive:


                        
/s/ A. Bradley Gabbard            
A. Bradley Gabbard, an individual




